Citation Nr: 0511133	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  02-16 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability rating for service-
connected Bell's palsy, left, with synkinesis and contracture 
of the facial muscles, minor, currently evaluated as 10 
percent disabling.

WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which granted service connection for 
Bell's palsy and assigned a noncompensable disability rating.

Procedural history

In February 2002, the veteran filed a claim for entitlement 
to service connection for paralysis of the face.  The 
veteran's claim for service connection was granted by the RO 
in a May 2002 rating decision.  A noncompensable disability 
rating was assigned.  The veteran perfected his current 
appeal to the May 2002 rating decision with the timely 
submission of his substantive appeal (VA Form 9) in September 
2002.  

The veteran testified before the Kathleen K. Gallagher, 
Acting Veterans Law Judge, at a Travel Board hearing which 
was conducted at the Jackson RO in June 2003.  The transcript 
of the hearing is associated with the veteran's VA claims 
folder.

This claim was previously before the Board in February 2004.  
At that time, the claim was remanded to afford the veteran a 
more thorough VA examination, with specific instructions that 
the examiner review the veteran's claims folder and opine as 
to whether the veteran's facial symptomatology was related to 
his service-connected disability.  After this was 
accomplished, the RO issued a rating decision in November 
2004 that increased the veteran's service-connected 
disability rating to 10 percent disabling.  The veteran has 
not indicated that he is satisfied with the currently 
assigned 10 percent disability rating.  Consequently, the 
issue of entitlement to a disability evaluation in excess of 
10 percent for Bell's palsy, left, with synkinesis and 
contracture of the facial muscles, minor remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a 
veteran is not granted the maximum benefit allowable under 
the Rating Schedule, the pending appeal as to that issue is 
not abrogated).


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's Bell's palsy is objectively manifested by 
synkinesis and minor contracture of the facial muscles on the 
left side of his face.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's Bell's palsy so as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for service-connected Bell's palsy have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Codes 8299-8207 (2004).

2.  The criteria for an increased disability rating for 
Bell's palsy on an extra- schedular basis have not been met.  
38 C.F.R. 3.321(b)(1) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for service-connected Bell's palsy.  Specifically, he 
contends that the service-connected disability causes him a 
number of problems, including facial numbness and distortion, 
sinus problems, tearing and difficulty chewing.



The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) (codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107).  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA).  To comply with these 
requirements, the RO must satisfy the following four 
requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the August 2002 statement of the case (SOC) and 
the November 2004 supplemental statement of the case (SSOC) 
of the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim. 

More significantly, a letter was sent to the veteran in 
February 2002, which was specifically intended to address the 
requirements of the VCAA.  That letter detailed the evidence 
needed to substantiate his claim for VA benefits.  The letter 
also stated that the veteran's service medical records had 
been requested and that the RO was in receipt of a private 
medical report submitted by the veteran.  Thus, the letter, 
in conjunction with the August 2002 SOC and the November 2004 
SSOC, not only notified the veteran of the evidence already 
of record, but also notified him specifically of the 
additional evidence that was needed in his case.

According to VA's General Counsel, the notice provisions of 
VCAA do not apply if, in response to a decision on a claim 
for which VA has already provided the VCAA notice, the 
claimant files a notice of disagreement (NOD) that raises a 
new issue.  See VAOPGCPREC 8-2003 (December 22, 2003).  In 
February 2002, the veteran filed claims for entitlement to 
service connection for facial paralysis.  He was provided 
VCAA notice regarding this claim by means of the February 
2002 VCAA letter.  In a May 2002 rating decision, the RO 
granted service connection for Bell's palsy and assigned a 
noncompensable disability rating.  The veteran filed a NOD as 
to the assigned rating.  Therefore, in accordance with 
VAOPGCPREC 8-2003, the notice provisions of VCAA are not 
applicable as to the increased rating claim.  That is, 
because the veteran was provided with adequate VCAA notice in 
February 2002 in regards to his initial service connection 
claim, VA is not required to provide additional notice with 
respect to the subsequent "downstream" claim for an increased 
rating.  The Board therefore concludes, based on the VA OGC 
opinion, that furnishing the veteran with additional VCAA 
notice is not required.  See 38 U.S.C.A. 7104(c) (the Board 
is bound in its decisions by precedent opinions of the chief 
legal officer of VA).

It appears from the contentions and arguments presented by 
the veteran that he is fully aware of the relevant law and 
evidence germane to his claim on appeal and that he is aware, 
as well, of the responsibilities that both he and VA share 
with respect to the development of the claim.  Thus, the 
Board concludes that the veteran has been amply and correctly 
informed of what is required of him and of VA in connection 
with his claim.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
February 2002 VCAA letter, the RO informed the veteran that 
VA "must make reasonable efforts to help you get evidence 
necessary to support your claim.  We will try to help you get 
such things as medical records, employment records, or 
records from other Federal agencies."  The letter also 
stated that a VA examination would be provided if necessary 
to make a decision on his claim.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The February 2002 letter told the veteran to: "Send us 
medical treatment records from your private physicians, or 
complete the enclosed VA Form 21-4142 authorizing us to 
request the records for you."  The letter explained to the 
veteran that it was still his responsibility to support his 
claim with appropriate evidence, and that if he wished for 
the RO to request records on his behalf he must give enough 
information about them so that they could be requested from 
the person or agency who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The February 2002 letter requested: 
"Send the information describing additional evidence or the 
evidence itself."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

The Board finds that the February 2002 letter properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion the Secretary would attempt to 
obtain on behalf of the veteran.  The Board notes that, even 
though the letter requested a response within 30 days, it 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (evidence must be 
received by the Secretary within one year from the date 
notice is sent).  

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in May 2002, prior to the expiration of 
the one-year period following the February 2002 notification 
to the veteran of the evidence necessary to substantiate his 
claim, does not render the RO's notice invalid or inadequate.  
The recently enacted Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____), made effective from 
November 9, 2000, specifically addresses this matter and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit VA from making a decision on a 
claim before the expiration of the one-year period referred 
to in that subsection.

Finally, review of the record reveals that the veteran was 
provided notice of the VCAA in February 2002, prior to the 
initial adjudication of this claim by rating decision in May 
2002.  Therefore, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Based on this procedural 
history, the Board finds that the veteran was notified 
properly of his statutory rights.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's service 
medical records and VA treatment records.  The veteran was 
provided VA medical examinations in April 2002 and May 2004, 
the results of which will be referred to below.  

The veteran asserted in his September 2002 notice of 
disagreement and a March 2003 statement that his April 2002 
VA examination was inadequate.  As noted above, the Board 
remanded the veteran's claim in February 2004 to allow for 
another VA examination.  The veteran was subsequently 
provided a VA examination in May 2004.  The report of the May 
2004 medical examination reflects that the examiner reviewed 
the veteran's medical records, recorded his past medical 
history, noted his current complaints, conducted a physical 
examination and rendered appropriate diagnoses and opinions.  
The veteran has not argued that he is dissatisfied with the 
results of the May 2004 VA examination.

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  He 
has not indicated the existence of any other evidence that is 
relevant to his appeal.  

Thus, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal and, for the 
reasons expressed above, finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  A specific diagnostic code will be 
discussed where appropriate below.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings".  See Fenderson, 
12 Vet. App. at 126.

Specific rating criteria

Under Diagnostic Code 8207 (Seventh (facial) cranial nerve, 
paralysis of), incomplete, moderate paralysis of the seventh 
cranial nerve warrants a 10 percent disability rating, 
incomplete severe paralysis of the seventh cranial nerve 
warrants a 20 percent disability rating, and complete 
paralysis of the seventh cranial nerve warrants a 30 percent 
disability rating.  A note states that paralysis is dependent 
upon relative loss of innervation of facial muscles.  38 
C.F.R. § 4.124a, Diagnostic Codes 8207 (2004).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2004).

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2004); see also Peyton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  As noted above, the veteran served on active 
duty from December 1943 to April 1946.  Review of a report 
from the Surgeon General's Office (SGO) reflects that the 
veteran was seen at a hospital in April 1945 for Bell's 
palsy.

The veteran filed his claim for service connection in 
February 2002.  Along with his claim, he submitted a 
statement from J.W.D., M.D. dated in July 2001.  Dr. J.W.D. 
indicated that the veteran had complaints of left facial 
paralysis stemming back to his time in the military.

In April 2002, the veteran presented for a VA examination 
where he complained of intermittent numbness of his left face 
which caused him difficulty in chewing on the left.  He 
reported no pain or other cranial nerve symptoms.  Physical 
examination revealed good movement in all divisions of both 
facial nerves with mild synkinesis on the left.  There was a 
drawing of the mouth to the left on puckering the lips and 
attempting to hold air against resistance.  There was 
subjective decrease in perception of finger rub on the left.  
The remaining cranial nerves were intact.  In his assessment, 
the examiner noted that the veteran gave a good history of 
Bell's palsy, but noted the veteran's complaints of recurrent 
facial number were not consistent with Bell's palsy, as the 
disease was typically a one-time occurrence.  The examiner 
felt the veteran's numbness was due to another cause, perhaps 
his diabetes.

The RO, in a May 2002 rating decision, granted service 
connection for Bell's palsy.  A noncompensable disability 
rating was assigned.  This appeal followed.
In a statement dated in March 2003, the veteran's indicated 
that his facial neuropathy was not due to diabetes, but 
related to his service-connected Bell's palsy.  During a June 
2003 hearing before the Acting Veteran's Law Judge, the 
veteran stated he experienced pain, stiffness, swelling and 
numbness on the left side of his face.  He also indicated 
that his left eye was lazy as a result of his Bell's palsy, 
occasionally causing vision problems.  The veteran's spouse 
added that the veteran's left eye tears often and he has 
difficulty chewing.

In February 2004, the Board remanded this claim for a new VA 
examination.  The examiner was specifically instructed to 
review the veteran's claims folder and also to determine 
whether the veteran's facial complaints were at least as 
likely as not related to the veteran's service-connected 
Bell's palsy.

The veteran presented for a VA examination in May 2004.  The 
veteran's claims folder was reviewed.  The veteran's 
complaints at that time included "laziness" of the left eye 
and difficulty chewing that caused him to bite the inside of 
the left cheek.  He reported intermittent tearing from both 
eyes.  Neurologic examination revealed minor contracture of 
the facial muscles on the left.  Eye closure and function of 
the orbicularis oculi, frontalis, orbicularis oris and 
platysma seemed full and equal.  There was no evidence of 
keratoconjunctivitis in either eye.  The extraocular muscles 
were full and the pupils were equal and reactive.  Facial 
sensation was intact bilaterally, as were both corneal 
reflexes.  The VA examiner, pursuant to the Board's 
instruction, indicated that it was quite likely that the 
previously noted synkinesis on the left as well as the 
contractures noted on the current examination are the direct 
result of the veteran's Bell's palsy.  The examiner stated 
that there was no evidence of fifth (trigeminal) involvement, 
which was consistent with Bell's palsy, a disease that only 
affects the seventh (facial) cranial nerve.

VA outpatient records from the medical center in Jackson, 
Mississippi are dated from July 2001 until November 2004 and 
concern unrelated ailments. 



Analysis

The veteran seeks an increased disability rating for his 
service-connected Bell's palsy.  He currently complains of 
left eye laziness, numbness, stiffness, pain and difficulty 
chewing on the left side of the face.

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below finds 
that the veteran's overall level of symptomatology is not 
consistent with that enumerated for an increased disability 
rating.

Assignment of diagnostic code

The veteran is currently assigned a 10 percent evaluation for 
his service-connected Bell's palsy, left, with synkinesis and 
contracture of the facial muscles, minor under 38 C.F.R. § 
4.118, Diagnostic Codes 8299-8207(hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned; the additional code is shown after 
the hyphen).  The RO additionally assigned Diagnostic Code 
8299 pursuant to 38 C.F.R. § 4.27, which provides that 
unlisted disabilities requiring rating by analogy, such as 
Bell's palsy, will be coded first by the numbers of the most 
closely related body part and "99".  See 38 C.F.R. § 4.20 
(2004).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The objective medical evidence of record concerns 
neurological symptomatology in the left side of the veteran's 
face.  The May 2004 VA examiner specifically noted that 
Ball's palsy involves the seventh cranial nerve, which is the 
subject of Diagnostic Code 8207.  As there is no diagnostic 
code applicable to Bell's palsy, the RO appropriately rated 
the veteran under 8299 as well.  

The Board has considered the potential application of other 
diagnostic codes and finds that, in light of the anatomical 
localization and symptomatology reported by the veteran, 
Diagnostic Codes 8299-8207 are the most appropriate 
diagnostic codes by which to evaluate his Bell's palsy.  The 
veteran has not suggested that any other diagnostic code 
would be more appropriate.  

One of the veteran's main arguments is that his Bell's palsy 
is causing him to have a lazy eye, tearing and vision 
problems.  However, there is nothing in the medical record 
which indicates that the veteran has a loss of vision due to 
the service-connected Bell's palsy. 

To the extent that the veteran has opined that his service-
connected Bell's palsy has caused problems with his vision, 
it is now well established that laypersons without medical 
training, such as the veteran, are not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); see also Voerth v. West, 13 Vet. App. 117, 119 
(1999) (unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative).  
The Board therefore believes, based on the diagnosis, history 
and current findings, that there is no loss of vision due to 
Bell's palsy.  Thus, after consideration of all potentially 
applicable rating criteria, the Board finds that the veteran 
is most appropriately rated under the former Diagnostic Codes 
8299-8207.  See 38 C.F.R. § 4.27 (2004) 

Schedular rating

The medical evidence of record, specifically the May 2004 VA 
examination, indicates minor contracture of the facial 
muscles on the left.  This is consistent, at most, with an 
incomplete and moderate paralysis of the cranial nerve, or a 
10 percent disability rating under Diagnostic Code 8207.  
There is no evidence of record of a severe or complete 
paralysis of the cranial nerve to warrant additional 
disability.
In short, the objective VA examination results indicate that 
the veteran's service-connected Bell's palsy is correctly 
rated 10 percent disabling under Diagnostic Code 8207.  
Although Board does not doubt that the veteran may experience 
facial numbness and distortion, sinus problems, tearing and 
difficulty chewing., such symptomatology is contemplated in 
the currently assigned 10 percent rating.  Therefore, there 
is no basis for the assignment of a schedular rating in 
excess of the currently assigned 10 percent for the veteran's 
Bell's palsy.  

Fenderson considerations

As the factual background makes clear, at no time since the 
effective date of service connection, July 10, 2001, has the 
veteran's Bell's palsy met or nearly approximated the 
criteria for a higher disability rating.  Accordingly, the 
Board concludes that staged ratings are not for application 
in this case.

Extraschedular evaluation

In the August 2002 SOC the RO included recitation of the 
regulation for an extraschedular rating.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2004) in connection with the issue on appeal.

It should be clear from the discussion above that 
extraschedular consideration is not warranted.  The Board 
notes in passing that the veteran has not in connection with 
this appeal indicated, nor presented evidence to support the 
premise, that his service-connected Bell's palsy results in 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b) 
(2004) (extraschedular rating criteria).  In fact, during his 
June 2003 hearing, the veteran reported that he worked after 
service and was now retired.  Accordingly, referral of this 
issue to appropriate VA officials for extraschedular 
consideration is not warranted.

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.
ORDER

Entitlement to an increased rating for Bell's palsy, left, 
with synkinesis and contracture of the facial muscles, minor, 
is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


